Citation Nr: 1810239	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-33 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left knee lateral collateral ligament chronic strain with degenerative joint disease and torn lateral meniscus.


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This matter was remanded for further development in July 2016 and July 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

When addressing flare-ups, the September 2017 VA examiner indicated that pain significantly limits the functional ability of the left knee.  When asked if able to describe in terms of range of motion, the examiner indicated that she could not report the extent of limitation of motion during a flare-up because the "flare up [was] not observed at the time of examination."  In a recent case decided since the Board's last Remand, the Court of Appeals for Veterans Claims (the Court) indicated, "the VA Clinician's Guide makes explicit what DeLuca [v. Brown, 8 Vet.App. 202 (1995)] clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves" and that even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the veteran's flares or ask him [or her] to describe the additional functional loss, if any, he [or she] suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why [he or] she could not do so.  See Sharp v. Shulkin 29 Vet. App. 26, 33 (2017).  As the September 2017 VA examiner did not provide a sufficient explanation as to why the Veteran's functional loss due to flares could not be estimated, remand for another examination is required.

Similarly, the September 2017 VA examiner stated she could not describe the level of functional loss in left knee after repetitive use over time because "repeated use over time [was] not observed on examination." 

On remand, the AOJ should obtain a new VA examination for evaluation of the Veteran's knees including assessments of any functional loss during flare-ups and upon repetitive motion.  See id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Any additional outstanding VA treatment records should also be obtained and the Veteran should be given the opportunity to identify any relevant private or VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  Schedule the Veteran for a VA knee examination.  The claims folder, including this remand, must be sent to the examiner for review.  The examiner should assess the nature, extent, and severity of the Veteran's service-connected left knee lateral collateral ligament chronic strain with degenerative joint disease and torn lateral meniscus.

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion. 

The examination must include testing results on both active and passive motion and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Significantly, the examiner must estimate any functional loss in terms of additional degrees of limited motion of both knees and lumbar spine experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).\

3.  Following completion of the above, 
readjudicate the claim.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before returning the record to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




